Citation Nr: 1435101	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  14-21 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a left knee disability has been submitted and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from July 1957 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  

The above rating decision and subsequent adjudications have declined to reopen the claim finding that new and material evidence had not been submitted.  Regardless of RO actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In September 1959, the RO denied the Veteran's claim for service connection for a left knee condition, finding that a left knee disability clearly existed prior to service and evidence did not show aggravation in service.  An in-service operation on the left knee was remedial in nature.  The Veteran did not appeal.

2.  An unappealed May 1964 rating decision declined to reopen the claim of entitlement to service connection for a left knee condition, finding that the Veteran had not submitted new and material evidence sufficient to establish entitlement to service connection.  

3.  Following a June 1988 letter from the Veteran requesting that his claim be reopened and entitlement to service connection granted, in a July 1988 letter the RO notified the Veteran that his claims had previously been denied in September 1959 and May 1964 and that new and material evidence was required to reopen his claim.  The Veteran did not respond and the July 1988 administrative denial became final.

4.  Evidence received since the July 1988 administrative denial letter raises a reasonable possibility of substantiating the Veteran's left knee claim.


CONCLUSION OF LAW

1.  The September 1959 rating decision that denied the claim of entitlement to service connection for a left knee condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The May 1964 rating decision that denied the claim to reopen entitlement to service connection for a left knee condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  The July 1988 administrative denial letter that stated the Veteran's claim could not be reopened and adjudicated without the submission of new and material evidence is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

4.  Evidence received since the July 1988 administrative denial letter in relation to the Veteran's claim for entitlement to service connection for a left knee disability is new and material and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for a left knee disability.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below.  
 
New and Material Evidence

The Veteran claims that his pre-existing left knee disability was permanently aggravated beyond its natural progression due to his military service.  

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2013).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2013).

The Veteran initially filed a claim for service connection in July 1959.  In September 1959, the RO denied the claim, finding that the Veteran's left knee disability had pre-existed service and had not been aggravated in service.  His in-service surgery was a remedial measure taken to improve the pre-existing condition.  The Veteran did not appeal the denial by submitting a timely NOD or other indication of disagreement with the rating decision within one year.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2013).  

As a result, a claim for entitlement to service connection for a left knee disability may be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In June 1988, prior to the most recent claim, the Veteran filed a petition to reopen a claim of entitlement to service connection for a left knee disability.  The RO issued a deferred rating decision in June 1988 and sent the Veteran a letter in July 1988 notifying him that his prior claim for entitlement to service connection for a left knee condition had been denied previously in September 1959 and May 1964.  As such, new and material evidence was required for the claim to be reopened.  The Veteran did not submit any additional evidence or otherwise suggest that the evidence already submitted was new and material in nature.  As such, the July 1988 decision letter is final.  He now seeks to reopen the decision, based upon an August 2012 petition.

The July 1988 decision letter is the last final decision on the matter.  The evidence of record at the time of that decision consisted of the Veteran's service treatment records (STRs); a July 1959 VA examination report; an April 1964 private physician's statement; lay statements from friends, family, and fellow service members; and several statements from the Veteran.  

The Veteran's STRs include his July 1957 entrance examination, which included normal findings as to the lower extremities.  A contemporaneous Report of Medical History, however, included the Veteran's report of cartilage removal from the left knee in 1952.  A note from the examining medical professional indicated that there had been an operation for torn cartilage in the left knee in 1952, but that there were no sequelae, no symptoms, and no disability.  Other records indicate that the Veteran underwent a radical meniscectomy of the left knee in 1952, but had no problems thereafter until military service.  The Veteran reported in October 1957 that he had begun experiencing pain in the left knee.  A November 1957 record included the Veteran's report that he had experienced no difficulty following his 1952 meniscectomy and had made it through basic training without pain.  Recently, he had started having pain in the scar.  November 1957 x-rays showed calcified loose bodies in the left knee joint, with evidence of the osteochondritis dissecans process, involving the distal articular surface of the femur.  In April 1958, the Veteran reported injuring his left knee about 2 weeks previously.  Another record indicated that the injury occurred after jumping off a vehicle and thereafter he had experienced severe left knee pain and swelling.  X-rays showed osteochondritis dissecans.  By late May 1958 the pain had gotten worse and he was provided in-patient treatment and placed in left leg traction.  In July 1958, the Veteran underwent an arthrotomy, with removal of loose cartilage, excision of the medial meniscus, and a partial osteotomy.  An October 1958 note indicated that the Veteran's recovery had been uneventful, but was not complete, as there was moderate swelling and lightly increased temperature in the knee.  His April 1959 separation examination indicated an abnormal lower extremity examination, but without specific findings.  

In support of his claim, the Veteran submitted several statements from fellow service members, friends, and his parents discussing the Veteran's pre-service injury, the absence of any problems prior to entry into service, and the onset of problems during military service.

The Veteran was afforded a VA examination in August 1959.  The examiner discussed the Veteran's pre-service injury and April 1958 in-service injury to the left knee.  The examination report detailed the Veteran's current symptoms and x-ray findings, but did not offer any opinion as to the etiology of the left knee problems.

In April 1964, the Veteran submitted a statement from the private physician who had performed the 1952 pre-service left knee surgery.  The physician noted that the Veteran had gotten along "extremely well post-operatively" throughout 1952, as well as in 1954 and 1955.  At the time of the last treatment in 1955, the Veteran was having very little trouble with his knee despite being on his feet all day while working his way through college.  Following a general discussion of the Veteran's in-service history and current symptoms, the physician concluded, "It would be my feeling that this young man definitely had aggravation of the pre-existing condition during his period in service and that consideration of this should be made."

A subsequent determination in May 1964 confirmed and continued the September 1959 decision, finding that new and material evidence had not been submitted.  The rating decision found that the information in the April 1964 physician's statement merely reiterated evidence considered in the September 1959 rating decision.

In August 1965, the Veteran resubmitted the April 1964 physician's letter and the Veteran was informed in an August 1965 letter that in order to reopen his claim he needed to submit new and material evidence.

In June 1988, the Veteran again attempted to reopen his claim.  He was informed in a July 1988 letter that service connection had previously been denied in September 1959 and May 1964 rating decisions and that new and material evidence was required to reopen his claim.

Evidence received since the July 1988 decision letter consists of multiple lay statements from the Veteran and private treatment records.  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The Veteran claims that he had a pre-existing left knee disability that was permanently aggravated as a result of his military service.  For evidence to be new and material, it would have to tend to show that the Veteran's pre-existing left knee disability permanently worsened during his military service.  The Board finds the evidence received since the July 1988 decision letter does.

In August 2012, the Veteran brought the current claim to reopen his left knee claim.  He indicated that his in-service left knee problems had resulted in a 1998 total left knee replacement.  

In support of his claim, he submitted an August 1998 private medical record indicating that he had undergone a left total knee arthroplasty that same month.  The record noted prior surgeries in 1965 and 1993.    

The Veteran's substantive appeal statement, received in June 2014, stated that he had injured his left knee in service, had it operated on in service, had continuing problems with the left knee over the years, currently was having left knee problems, and that he had submitted medical records addressing the foregoing.

In context, the Board finds the above to constitute new and material evidence sufficient to reopen the Veteran's claim.  The Board recognizes, in general, that many of the Veteran's current statements are duplicative of those made prior to the July 1988 decision letter.  That said, the continuity of left knee problems from service and eventually resulting in multiple knee surgeries after the July 1988 decision letter, including a total knee replacement, calls into question whether his left knee problems were aggravated by service.  In addition and although not strictly relevant to the current claim, the Board finds the treatment of the April 1964 private physician's statement regarding aggravation of the Veteran's left knee disability in service in the May 1964 rating decision to be extremely troubling

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the evidence submitted since the July 1988 decision letter, at the very least, raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for a left knee disability on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a left knee disability is reopened; the appeal is granted to this extent only.



REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits can be reached for the issue of entitlement to service connection for a left knee disability.

The Board notes that the Veteran was afforded a VA examination in July 1959, but the examiner did not provide any opinion as to the etiology of the Veteran's left knee disability.  As discussed, a history of left knee partial meniscectomy was noted at the time of entrance into service, but the record also demonstrated that the Veteran did not have ongoing problems with the left knee.  Indeed, the examiner at the time went so far as to indicate that the Veteran had no current left knee disability.  Service treatment records also indicate that the Veteran made it through basic training without significant left knee problems (although one of the submitted buddy statements includes a report of left knee problems from basic training onwards).  Problems started to develop several months later, but the evidence suggests that the left knee issues may have been accelerated to some extent due to an April 1958 injury from jumping down from a vehicle or piece of equipment.  After his in-service left knee surgery in July 1958, the records do indicate a generally good recovery, supporting the RO's finding that the surgery was remedial in nature.  That said, the records included residual symptoms after the surgery and the Veteran's separation examination of the lower extremities was abnormal.  Finally, the above-noted April 1964 letter from the Veteran's private physician concludes that the Veteran had a pre-existing left knee disability that was aggravated by military service.  In light of the foregoing, the Board concludes that a VA examination is required prior to final adjudication in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination or evaluation for his claimed left knee disability.  The claims file should be provided to the appropriate examiner for review and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer opinions as follows:

a.)  Please opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that a left knee disability pre-existed active service.  In that regard, the examiner is requested to specifically consider, and to discuss as necessary, the July 1957 entrance examination that included normal findings as to the lower extremities and the contemporaneous Report of Medical History noting the pre-service left knee surgery and the absence of current residuals or disability, as well as the April 1964 private physician's letter.

b.)  If the response to a.) above is positive, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing left knee disability WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  In that regard, the examiner is requested to specifically consider, and to discuss as necessary, the April 1964 private physician's letter.

c.)  If the response to a.) above is negative, is it at least as likely as not (a probability of 50 percent or greater) that the current left knee disability began in or is otherwise related to active service, to include the April 1958 injury documented in the service treatment records.  

The examiner should provide a complete rationale for any opinion provided. If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After the above is complete, take any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


